SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

271
CAF 15-00563
PRESENT: WHALEN, P.J., CENTRA, CARNI, DEJOSEPH, AND TROUTMAN, JJ.


IN THE MATTER OF RICK A.U.,
PETITIONER-APPELLANT,

                      V                                             ORDER

REBECCA K. AND JAMES K., JR.,
RESPONDENTS-RESPONDENTS.
-------------------------------------
IN THE MATTER OF RICK A.U.,
PETITIONER-APPELLANT,

                      V

JAMES K., JR., RESPONDENT-RESPONDENT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
PETITIONER-APPELLANT.

LISA A. SADINSKY, ROCHESTER, FOR RESPONDENTS-RESPONDENTS.

MICHELLE M. SCUDERI, ATTORNEY FOR THE CHILD, WATERTOWN.


     Appeal from an order of the Family Court, Jefferson County
(Richard V. Hunt, J.), entered June 2, 2014 in a proceeding pursuant
to Family Court Act article 5. The order dismissed the petitions.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court